                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

    RAYMOND DEMOULIN
                                                        CIVIL ACTION
    VERSUS
                                                        NO. 16-CV-609-JWD-RLB
    CAPTAIN SHANE LADNER

                 RULING AND ORDER ON PLAINTIFF’S MOTION IN LIMINE
                       TO SUPPRESS TESTIMONY AND EVIDENCE

            Before the Court is the Motion in Limine to Suppress Testimony and Evidence filed by

    plaintiff Raymond Demoulin (“Plaintiff” or “Demoulin”). (Doc. 50.) It is opposed by defendant

    Shane Ladner (“Defendant” or “Ladner”). (Doc. 59.) For the following reasons, the motion is

    granted in part and denied in part.

            On January 20, 2016, Plaintiff was an inmate at Elayn Hunt Correctional Center

    (“EHCC”) located in the Middle District of Louisiana. Plaintiff claims that Defendant applied

    excessive and unnecessary force in violation of his constitutional rights, resulting in serious

    injuries. Defendant denies the claim and contends that any force used was necessary and

    justified. Defendant also denies Plaintiff suffered any serious injuries in the incident.

            At issue1 in this motion in limine is:

    1) Medical and Mental Health Records of Plaintiff from 10/01/2015 to 1/19/2016;2

    2) Warden’s Unusual Occurrence Reports from January 20, 2016;

    3) Complete Medical and Mental Health Records of Shane Ladner;

    4) Disciplinary Reports for 1/20/2016 (Defendant’s Exhibit 2).


1
    Defendants have agreed to withdraw Defense Exhibit 6 (the audio recording of the Disciplinary Board hearing dated
    January 22, 2016), Defense Exhibit 5 (the certification of that audio) and the testimony of Dr. Chad Aultman.
    Therefore, that portion of the original motion which included these items is denied as moot.
2
    Plaintiff lists this exhibit as "Joint Ex 1” in his motion (Doc. 50) and Defendant’s Ex. 2 in his memorandum (Doc.
    50-2 at 1).
                 Medical and Mental Health Records from 10/01/15 to 1/19/16

       Plaintiff argues that “[t]he medicals that predate this incident are not relevant to this

claim and should be excluded”, including “evidence that any other person, whether it be an

inmate or corrections office (sic), caused the injuries of which he complained after the incident at

hand.” (Doc. 50-2 at 2.) Defendant argues that evidence of “previous injuries sustained by the

plaintiff to the same areas where he is complaining that were injured in his Complaint” is

relevant to the question of what injuries, if any, were caused by Defendant and the amount which

properly should be awarded, if any, for those injuries. (Doc. 59 at 2.)

       The Court agrees with Defendant. Evidence of previous or subsequent injuries or

conditions in the area where he claims he was injured by Defendant is relevant to the question of

damages. However, records not associated with such injuries or conditions will not be admitted

into evidence.

                             Warden’s Unusual Occurrence Reports

       Plaintiff contends that these UORs are hearsay and should be precluded from evidence.

(Doc. 50-2 at 2 (citing Mack v. Benjamin, No. 13-522, 2015 WL 7313869, at *2-3 (M.D. La.

Nov. 20, 2015) (deGravelles, J.)).) Defendant responds that the documents are not being offered

“for the statements therein, but instead to prove that the policies of Elayn Hunt correctional

Center were followed by the officers.” (Doc. 59 at 3.)

       Here, the Court agrees with Plaintiff. Defendant has not attempted to explain how the

UORs prove that the officers complied with prison policies, what policies Defendant contends

that these documents prove were followed, how following these policies is relevant to an issue in

the case or how the truth of the contents of the UORs would not be necessary in making any of

these points. This portion of Plaintiff’s motion is granted.
                          Medical Records of Defendant Shane Ladner

       Plaintiff argues that these medical records should be excluded because they were not

produced timely. (Doc. 50-2 at 3-4.) Defendant responds that “[t]hese documents were listed in

the 26(a) Initial Disclosures” (Doc. 59 at 3) and Plaintiff never requested these documents.

       Neither side explains why Defendant’s medical records are relevant to any issue in the

case. Neither side attaches copies of the records for the Court’s review. This item is deferred

until trial. Defendant will not attempt to introduce these records unless and until its relevance is

made known to the Court out of the presence of the jury and the Court has an opportunity to rule

upon same.

                                            Conclusion

       Accordingly, IT IS ORDERED that Plaintiff’s Motion in Limine to Suppress Testimony

and Evidence (Doc. 50) is GRANTED IN PART and DENIED IN PART, as detailed above.

       Signed in Baton Rouge, Louisiana, on July 29, 2019.




                                                        S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA
